DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vismunda. (WO 2017/149347) (reference to the translation submitted 4/24/20)
With respect to claim 13, Vismunda teaches a printing device (30) for printing objects, having a base body, at least one loading station, at least one printing station for printing a print substrate and at least one print substrate support (shuttle 10) for receiving the print substrate to be printed, wherein the print substrate support can be moved between the stations of the printing device, wherein the base body is configured with a conveyor means (rail 20) by means of which the print substrate support can be delivered to the at least one printing station, characterized in that the print substrate support is configured to be equipped with an object to be printed, the conveyor means comprises at least one electromagnetic linear drive, which is 
With respect to claim 14, Vismunda teaches the at least one printing station comprises a screen printing station, a digital printing station or a combination thereof. (par. 53-74, Figs. 1-9)
	With respect to claim 15, Vismunda teaches the conveyor means is configured as an endless conveyor means. (par. 53-74, Figs. 1-9)
	With respect to claim 16, Vismunda teaches the linear drive comprises at least one electrical coil and at least one magnet, wherein a translation of the print substrate support along the conveyor means can be effected by a movement of the at least one electrical coil relative to the at least one magnet. (par. 53-74, Figs. 1-9)
	With respect to claim 17, Vismunda teaches at least one magnet is provided on each of the at least one print substrate support(s). (par. 53-74, Figs. 1-9)
	With respect to claim 18, Vismunda teaches at least one electrical coil is provided on each of the at least one print substrate support. (par. 53-74, Figs. 1-9)

	With respect to claim 20, Vismunda teaches a plurality of printing stations can be provided on the base body. (par. 53-74, Figs. 1-9)
	With respect to claim 21, Vismunda teaches the printing device comprises a control unit, by which the at least one print substrate support can be accurately moved and positioned relative to the at least one printing station. (par. 53-74, Figs. 1-9)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,288,322 and US 6,938,547 each teach a printing apparatus having similarities to the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JILL E CULLER/Primary Examiner, Art Unit 2853